NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROY B. CONANT,                                  No.    17-35349

                Plaintiff-Appellant,            D.C. No. 3:16-cv-02290-HZ

 v.
                                                MEMORANDUM *
KATE BROWN, Governor, State of
Oregon; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                             Submitted June 6, 2018**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges

      Roy B. Conant appeals pro se from the district court’s judgment dismissing

for lack of standing his 42 U.S.C. § 1983 action challenging various Oregon voting

laws. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s standing determination, Nat’l Council of La Raza v. Cegavske, 800


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1032, 1039 (9th Cir. 2015), and we affirm.

      The district court properly dismissed Conant’s action for lack of standing

because Conant failed to allege an injury in fact. See Rubin v. City of Santa

Monica, 308 F.3d 1008, 1020 (9th Cir. 2002) (plaintiff’s challenges to state

election laws “as a voter and a citizen” did not constitute an injury in fact). “To

establish standing, . . . the injury must be more than a generalized grievance

common to all members of the public.” Id.; see also Schlesinger v. Reservists

Comm. to Stop the War, 418 U.S. 208, 216–27, 94 S. Ct. 2925, 41 L. Ed. 2d 706

(1974).

      We do not consider on appeal any issues not raised before the district court.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                      17-35349